Citation Nr: 0012523	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-00 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
November 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denying the 
veteran's claim of entitlement to service connection for 
residuals of a left leg injury as not well grounded.  A 
notice of disagreement as to that action was filed in 
December 1997, followed by its withdrawal in February 1998, 
at which time the veteran also initiated a claim for increase 
regarding service-connected disability of the right lower 
extremity.  

The veteran was thereafter furnished a VA examination in 
February 1998, and the veteran in April 1998 offered another 
notice of disagreement as to the November 1997 denial, noting 
initially that an error had been made in service medical 
records and carried forward as to disability of the right 
leg, when in fact it was the left leg that had been injured 
in service.  The RO in rating action in August 1998 again 
denied entitlement of the veteran to service connection for 
residuals of a left leg injury on the basis that such claim 
was not well grounded, and, in addition, entitlement to an 
increased (compensable) rating for a scar of the right lower 
leg was denied at that time.  A statement of the case was 
then provided to the veteran and his representative in 
November 1998 as to the denial of service connection for left 
leg disability, but also reflecting the RO's finding that the 
notice of disagreement withdrawn in February 1998 had been 
reinstated by the veteran in April 1998.  The veteran's 
appeal was then perfected by his submission of a VA Form 9, 
Appeal to the Board of Veterans' Appeals, in December 1998.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
residuals of a left leg injury is supported by cognizable 
evidence demonstrating that such claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a left leg injury is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the veteran's primary contention on appeal that, 
contrary to the notation on a separation medical examination 
that he had sustained a rocket injury to the right knee in 
service, it was actually the left knee that had been injured 
in combat in Vietnam during 1969.  The error on the 
separation medical examination was thereafter carried 
forwarded and no attempt to correct such error was made until 
he was examined by VA in the 1990s.  Allegations are advanced 
to the effect that, as a medic, he was initially responsible 
for the treatment of his left knee wound, including the 
removal of embedded shrapnel, and that, later, he was further 
treated by a Vietnamese doctor.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Additionally, if a disorder noted during service is not 
determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Where a veteran served 90 days of more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The threshold question to be answered in this appeal, 
however, is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Id. at 
610.  

The veteran's Department of Defense Form 214, Armed Forces of 
the United States Report of Transfer or Discharge, discloses 
that the veteran's military occupational specialty was that 
of a medic.  Such document further shows that he received 
various awards and decorations, including the National 
Defense Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal, Bronze Star Medal, Good Conduct Medal, Army 
Commendation Medal, Purple Heart, and Combat Medical Badge.  
The foregoing items indicate to the Board that the veteran 
served in the Republic of Vietnam, that he was engaged in 
combat with the enemy during service, and that he was wounded 
in combat.

Available service medical records, including pre-induction 
and separation medical examinations, do not include any 
findings whatsoever as to pathology of either knee or leg.  
The veteran did note at the time of a separation medical 
evaluation in November 1969 that he was bothered by a 
"trick" or locked knee, otherwise unspecified, and that he 
had received chiropractic treatment for an unspecified knee 
from a Vietnamese doctor on August 13, 1969.  There was the 
following notation within that portion of the examination 
report entitled Notes and Significant or Interval History:

12 Aug 69- Rocket 107 injury R knee.

Examination by VA in August 1995 culminated in entry of 
diagnoses of a status postoperative shrapnel injury of the 
left knee and osteoarthritis of the left knee.  VA 
examination in February 1998 yielded pertinent diagnoses of a 
small shrapnel scar just above the left knee and minimal left 
knee degenerative arthritis.  During the course of such 
evaluation, the veteran indicated to the examiner that he had 
sustained shrapnel wounds of several areas and that, as a 
combat medic, he removed some of the shrapnel and bandaged 
the affected areas.  

Well groundedness is conceded in this case, as there are 
offered multiple diagnoses as to current disability of the 
left leg by VA on examinations performed in 1995 and 1998.  
Moreover, there is evidence presented that this veteran-medic 
was engaged in combat with the enemy during service and, by 
his own account, which is presumed credible for purposes of 
determining well groundedness under Robinette v. Brown, 8 
Vet. App. 69, 78 (1995), he sustained a shrapnel wound of the 
left leg in a rocket explosion occurring in Vietnam during 
1969.  Lastly, the findings from the VA examinations in 1995 
and 1998, which confirmed the existence of residuals of a 
shrapnel injury of the left knee, including scarring, provide 
the requisite evidence of a nexus of the claimed residuals of 
a left leg injury to the veteran's period of service.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 
389, 390-92 (Fed. Cir. 1996); Kessel v. West, 13 Vet. App. 9, 
17 (1999).  

To that extent alone, the veteran's appeal is allowed.


ORDER

The veteran's claim of entitlement to service connection for 
residuals of shrapnel wound of the left leg is well grounded, 
and to that extent alone, the appeal is allowed.


REMAND

Further development of this well-grounded claim is deemed to 
be in order for several reasons.  Additional efforts are 
needed to locate any additional service medical records of 
the veteran, as well as to obtain his service personnel 
records, including data pertaining to the many awards and 
decorations received and the reasons therefor.  As well, 
retrieval of records of noted VA treatment would likewise be 
of assistance, including those compiled at VA facilities in 
Youngstown, Ohio, and Erie, Pennsylvania.  Lastly, further 
medical examination and opinion are needed to clarify the 
relationship between the current shrapnel scar above the left 
knee to the asserted shrapnel wound of the left knee in 
service, and also to determine the connection, if any, 
between the veteran's arthritic involvement of the left knee 
and his claimed shrapnel wound of the left knee or leg.

Based on the foregoing, further assistance to the veteran is 
needed for compliance with the VA's duty-to-assist obligation 
set forth in 38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
this portion of the veteran's appeal is REMANDED to the RO 
for the following:

1.  The RO should through contact with 
the National Personnel Records Center and 
the United States Army attempt to obtain 
any and all service medical records of 
the veteran not already on file, as well 
as his service personnel records.  In 
addition, it is asked that the RO attempt 
to obtain those administrative records 
compiled by the veteran's superiors in 
service that led to the award of the 
Purple Heart Medal, Combat Medical Badge, 
and Army Commendation Medal, as well as 
any citation(s) issued at the time such 
awards were presented to the veteran.  
Once obtained, these materials must be 
associated with the veteran's claims 
folder.

2.  The RO should contact the veteran in 
writing for the purpose of requesting 
that he provide the names and addresses 
of all health care providers, both VA and 
non-VA, who have treated him for left leg 
or knee problems since his discharge from 
service and the approximate dates of any 
such treatment.  He should also be asked 
to note any and all VA facilities where 
he has been treated for any disorder 
during post-service years.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
made a part of the veteran's claims 
folder, and regardless of the veteran's 
response, all VA treatment records, 
including those compiled at the VA 
Medical Centers in Butler and Erie, 
Pennsylvania, and the VA Outpatient 
Clinic in Youngstown, Ohio, must be 
obtained by the RO.  Once obtained, such 
records should be associated with the 
veteran's claims folder.

3.  The RO should advise the veteran of 
his right to submit any additional 
evidence or argument in support of his 
claim of entitlement to service 
connection for residuals of a left leg 
injury, including but not limited to 
statements from individuals, such as his 
spouse or fellow servicemen, who may have 
knowledge of his in-service left leg 
injury or its effects during post-service 
years.

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination for 
the purpose of determining the nature and 
etiology of any existing disorder of the 
veteran's left leg.  The claims folder 
must be made available to the examiner 
for review prior to any examination.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing, including X-rays, 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  If 
the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  If a 
question is asked with an underlined 
standard of proof, it would be helpful if 
the examiner would incorporate the 
enumerated standard of proof in the 
response.

It is asked that the orthopedist furnish 
a professional opinion as to whether it 
is at least as likely as not that any 
existing left leg disorder is the result 
of an in-service shrapnel wound in the 
area of the left knee, or otherwise had 
its onset during the veteran's period of 
service from December 1966 to November 
1969.  

Further opinion is sought as to whether 
it is at least as likely as not that any 
existing arthritic involvement of the 
left knee is part and parcel of the 
claimed in-service shrapnel wound near 
the left knee or is secondary thereto.

5.  The RO should thereafter readjudicate 
the veteran's claim of entitlement to 
service connection for residuals of a 
left leg injury based on all the evidence 
of record and all governing legal 
authority.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case.  The veteran and his representative 
should then be afforded a reasonable 
period for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  He 
is free to submit any additional evidence and/or argument on 
the matter remanded to the RO by the Board.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to obtain additional evidentiary and procedural development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

